NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            28-MAR-2022
                                            08:28 AM
                                            Dkt. 38 ODSD
                         NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI#I

                     JK, Petitioner-Appellant, v.
              MK, and CHILD SUPPORT ENFORCEMENT AGENCY,
               STATE OF HAWAI#I, Respondents-Appellees


          APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
                         (FC-P NO. 19-1-6003)


                     ORDER DISMISSING APPEAL
      (By:  Ginoza, Chief Judge, Leonard and McCullen, JJ.)
          Upon review of the record, it appears that:
          (1) On February 6, 2021, Petitioner-Appellant JK
(Father), through counsel Rosa Flores, filed the notice of
appeal;
          (2) On November 17, 2021, Respondent-Appellee MK filed
a Motion To Dismiss Appeal For Want of Prosecution (Motion) and
Father has not filed any response to the Motion;
          (3) On November 18, 2021, the appellate clerk entered a
default of the jurisdiction statement and the opening brief,
informing Father that the time to file the jurisdiction statement
expired on October 14, 2021 and the time to file the opening
brief expired on November 15, 2021, Father had not filed the
jurisdiction statement or opening brief, the matter would be
brought to the court's attention on November 29, 2021, for action
that may include dismissal of the appeal, and Father could seek
relief from default by motion (Default Notice);
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          (4) The appellate clerk electronically served the
Default Notice to Father, and Father has not responded to it or
taken further action in this appeal; and
          (5) An appeal may be dismissed where the appellant has
failed to comply with Hawai#i Rules of Appellate Procedure (HRAP)
Rule 28, see HRAP Rule 30.
           Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
           IT IS FURTHER ORDERED that all pending motions are
dismissed as moot.
           DATED: Honolulu, Hawai#i, March 28, 2022.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Sonja M.P. McCullen
                                      Associate Judge




                                  2